United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1279
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Byron James Miller,                     *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: September 12, 2003
                              Filed: September 15, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Byron James Miller appeals the District Court’s1 order denying his 18 U.S.C.
§ 3582(c)(2) (2000) motion. Having carefully reviewed the record, we agree with the
District Court that Miller is not entitled to a sentence reduction based on
Amendment 635 to the Sentencing Guidelines, which revised the commentary of
U.S.S.G. § 3B1.2 (2002) (mitigating role in offense). See U.S. Sentencing Guidelines
Manual app. C, Amendment 635 (Supp. 2002). Among other things, Amendment 635
is not listed in U.S.S.G. § 1B1.10(c) (2002). See U.S.S.G. § 1B1.10(a) (2002)

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
(sentence reduction is authorized under § 3582(c)(2) where defendant’s Guidelines
range has been lowered as result of amendment listed in subsection (c); sentence
reduction not otherwise authorized); United States v. King, 280 F.3d 886, 891 (8th
Cir. 2002) (Congress gave Sentencing Commission explicit power, implemented in
§ 1B1.10, to decide whether its amendments will be given retroactive effect), cert.
denied, 537 U.S. 965 (2002).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-